Case 1:19-cv-11243-TLL-PTM ECF No.9 filed 05/23/19 PagelD.27 Page1of2

The United States District Court for the
Eastern District of Michigan

 

Robert Allen Rytlewski | LL [Ee ) Civil Action No: 1:19CV11243
Plaintiff ) Honorable Thomas L. Ludington
v. MAY 23 2019
COUNTY OF BAY 3 | Magistrate Judge Patricia T. Morris
Defendants CLERK'SOFFICE )
DETROIT

“Claim of Unconstitutionality”

Motion for Rule 20 Joinder of Parties

Petitioner as relator for the United States motions this Court for the joinder of the United Siaies
as Plaintiff in this matter and the Court relive the relator of the paying any cost/fee for this proceeding.

The issue of the allegation is whether or not the Defendant violated the Constitution of the
United States. Such a violation is an offense against the sovereignty of the United States requiring a
United States attorney prosecute in the name of the United States.

Petitioner is a Veteran of the United States Armed Forces who is still bound by his oath of
enlistment and still subject to the Uniform Code of Military Justice. As such the Petitioner is a
competent witness from the Government of the United States, but he is not a United States Attorney.
Petitioner believes it is the duty of the United States Department of Justice to defend the Constitution
of the United States and prosecute this issue on behalf of the United States.

With the United States as plaintiff there is no cost to its relator for opening the case and relator

ask this Court to relieve him of this unjust burden to pay a fee for defending the United States.

Kasenr Alley (4y/ensy' Date: S7a/ae/9

Signature of Plaintiff

 

Robert Allen Rytlewski, Relator
10955 14 Mile Rd NE, Unit 55
Rockford MI 49341

Kent County, Michigan United States
Phone: 616-712-6179

Email: RobbRyder@aol.com

10f1
Robenr Allen Erpttaust,’

    
 

19 9ST /AYVLE RD NE
Dwi SF
Rac hwed Meo 1G3% Qua :

wku

\VE
EG "ORF OF THE CLEPE D
I

Want 1UNET STATES DisTRicr CouRs

Case 1:19-cv-11243-TLL-PTM ECF No.9 filed 05/23/19 PagelD.28 Page 2 of 2

AEP OF-OSiBis MUD PePEAD Poca Pedy ade aT Eg etbad gfopeprggerdhs
. i “et
* ate
